Title: Ratification Statement, 17 June 1793
From: Washington, George
To: 



[Philadelphia, 17 June 1793]

To All to whom these Presents shall come.
Whereas an Agreement hath been entered into by Alexander Hamilton, Secretary of the Treasury of the U. States, under due authority from me, on behalf of the United States on the one part, and the President, Directors, & Company of the Bank of the U. States of the other part, in the words following—to wit—“Articles of Agreement between Alexander Hamilton, Secretary of the Treasury, on behalf of the United States of the one part, and the President Directors & Company of the Bank of the Ud States of the other part, made & concluded the 31st day of May in the year of our Lord one thousand seven hundred & ninety three. Whereas by the third section of the Act entitled, an Act making appropriations for the support of Government for the year 1793 the President of the Ud States is authorised to borrow on accot of the said States, any sum or sums, not exceeding in the whole 800,000 Dollars, at a rate of interest not exceeding 5 ⅌ Centum Pr annum, & reimbursable at the pleasure of the United States, and it is also thereby declared to be lawful for the Bank of the U. States to lend the said Sum. And whereas the President of the United States by an Instrument under his hand bearing date
 the 21st day of March 1793, did empower the Secretary of the Treasury to carry into execution the authority so vested in him.
Now therefore these Presents witness, that pursuant to the authority & provisions aforesaid it hath been, & hereby is agreed, by & between the said parties of the first & second part as follows, vizt 1st—The said President, Directors & Company shall lend to the United States the said sum of 800,000 Dollars, to be advanced & paid into the Treasury of the United States in four equal monthly installments; the first, on the first day of June; the second on the first day of July; the third on the first day of August; & the fourth, on the first day of September of this present year. 2d—The several sums which shall be from time to time advanced, shall respectively bear interest from the time of each advance, at the rate of five ⅌ Centum ⅌ annum, & shall each be reimbursed, or repaid within the term of six months after the advance thereof, reserving nevertheless, to the U. States the right at their pleasure to reimburse the whole, or any part of the monies which shall have been so lent & advanced, as much sooner as they shall think fit.
In testimony whereof the said Secretary of the Treasury hath caused the Seal of the Treasury to be affixed to these presents, & hath hereunto to subscribed his hand; & the said President, Directors & Company have also caused the Seal of the Bank of the U. States to be affixed to the same the day & year aforesaid. Alexander Hamilton, Secretary of the Treasury (L.S.) witness to the signing by the Secy of the Treasury Henry Kuhl. Thos Willing, prest (L.S.) signed in the presence of Henry Clymer. Thos M. Willing. attest John Kean, Cashr. Now know ye, that I, having seen and considered the said Agreement, do hereby ratify & confirm the same & every part thereof. In testimony whereof I have caused the Seal of the United States to be affixed to these presents, & signed the same with my hand. Done at Philadelphia the seventeenth day of June in the year of our Lord one thousand seven hundred & ninety three, & of the Independence of the U. States of America the seventeenth.

Go: Washington

